Exhibit 10.1

 [logo.jpg]

 

June 19, 2017


Joe Tautges
6971 Hollow Lake Way

San Jose CA 95120-5814

Dear Joe,

 

Congratulations! Let me be the first to welcome you to CDK Global, a leading
provider of integrated technology solutions to dealerships for automobiles,
motorcycles, boats, recreational vehicles, and heavy equipment throughout the
world.

 

This letter will confirm our conversation concerning your offer of employment
with CDK Global. Your start date will be August 1, 2017 and you will have a week
of intense business orientation prior to assuming the role of EVP, Chief
Financial Officer, reporting to the Chief Executive Officer, Brian MacDonald,
effective August 9, 2017. All compensation and benefit programs available to
Senior Officers, including those outlined herein, will be available to you
effective August 1. The components of this offer are as follows:

 

Your annual salary will be $650,000.

 

Your management bonus will have a target of 80% of your annual base salary
(prorated for the period of time you’ve been with the organization). Your bonus
payout will be calculated based on performance against a set of objectives which
will be determined upon your start with CDK.

 

Under the current guidelines, you are eligible to participate in our corporate
officer equity program. Equity grants will be made in accordance with the
program guidelines and subject to the terms and conditions in effect at the time
of grant and also subject to Board approval.  Based upon the current terms of
the plan, you will be eligible for a target grant of $1,300,000 in equity value,
inclusive of $910,000 in performance stock units (PSUs) and $390,000 in stock
options. The actual number stock options and PSUs granted will be determined
based on CDK’s closing stock price on the grant date. The grant date for your
equity grant will be, subject to any trading blackout periods, on or before
August 9, 2017 assuming your employment start date is August 1, 2017. The stock
options vest 25% each year and will be fully vested after four years. The PSUs
will be settled in shares of CDK stock following the end of the three year
performance period (June 30, 2020) and the number of PSUs awarded will be based
on CDK’s actual results against the defined financial goals for the performance
period.

 

In addition, upon employment, you will be awarded a one-time grant of $750,000
in restricted stock. The actual number of restricted shares granted will be
determined based on CDK’s closing stock price on the grant date, which will be
on or before August 9, 2017 subject to any company trading blackout periods and
assuming your employment start date is August 1, 2017. The award will vest in
three equal installments upon each anniversary of the grant date.

 

You will also receive a one-time cash sign-on bonus of $400,000 payable upon the
successful completion of 30 days of employment. You will be required to repay
this sign-on bonus in its entirety (net of taxes) to CDK Global should you
voluntarily resign or be terminated for “cause” (as defined in the Corporate
Officer Severance Plan) within one year of employment and you will be required
to repay 50% of this bonus ($200,000, net of taxes) should you voluntarily
resign or be terminated for cause after the one-year anniversary and prior to
the two-year anniversary of your start date.

 



 

 

You will be eligible for an executive relocation package. Additionally, you will
be eligible to participate in the officer car perquisite program.

 

You will be eligible to accrue and use vacation time in accordance with our
Vacation policy up to a total of 20 days per calendar year.  In addition, you
will be eligible to accrue personal time in accordance with our personal holiday
policy. 

 

The equity components of the offer described above are subject to the terms and
conditions of the specific plan documents.

 

We think you will find CDK Global to be an exciting and dynamic place to work.
We are glad you have decided to join the CDK Global team.

 

Sincerely,

 

/s/ Amy W. Byrne

 

Amy W. Byrne

EVP, Chief Human Resources Officer

 

Cc:   Lee Brunz, EVP, General Counsel

Lisa Chung, VP, Compensation

 

Signature of Acceptance

 

/s/ Joe Tautges

     Name

 

June 23, 2017

     Date

 

 



 

 

IMPORTANT REMINDERS

 

In conjunction with this offer letter, here are additional items of importance
that you must comply with or need to know about:

 

Background Check; Required Documentation: This offer is conditioned on your
satisfactory completion of CDK’s standard background check process, which we
will initiate immediately. In addition, on your first day of work, please bring
with you documents to establish your identity and authorization to work in the
United States, as required by the Immigration Reform and Control Act of 1986.
(See the list of acceptable documents in your electronic welcome materials).
Please note that failure to provide the proper documentation within three days
of your start date may affect your continued employment with CDK Global.

 

New Hire Agreement: In accordance with our policy, your employment is
conditioned upon your review and execution of a New Hire Agreement, which sets
forth various obligations of CDK employees, including confidentiality and
non-solicitation obligations. Please refer to your electronic welcome materials
for the New Hire Agreement.

 

At-Will Employment: Your employment with CDK Global is on an at-will basis, and
either you or CDK can terminate the employment relationship at any time for any
reason, with or without advance notice and with or without cause. CDK
Global also reserves the right to amend or terminate any form of compensation or
benefits for any reason and at any time at CDK’s discretion. No one other than
the Chief Executive Officer or General Counsel of CDK may enter into any
agreement with you contrary to the foregoing and any such contrary agreement
must be in writing and signed by the Chief Executive Officer or General Counsel.

 

Target Bonus: You must work a minimum of three months in the fiscal year and be
employed on the bonus payment date (typically September following the end of
CDK's fiscal year) to be eligible for the bonus program; bonus payouts are
prorated based upon hire date.

 

 

 

 

 

 

 

 

